Name: Commission Regulation (EC) No 667/2002 of 18 April 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in April 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32002R0667Commission Regulation (EC) No 667/2002 of 18 April 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in April 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania Official Journal L 103 , 19/04/2002 P. 0008 - 0008Commission Regulation (EC) No 667/2002of 18 April 2002determining the percentage of quantities which may be allowed in respect of import licence applications lodged in April 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania(1), amended by Regulation (EC) No 2857/2000(2), and in particular Article 4(4) thereof,Whereas:Articles 1 and 2 of Regulation (EC) No 1279/98 fix the quantities of certain beef and veal products originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, which may be imported on special terms in respect of the period 1 April to 30 June 2002. The quantities of certain beef and veal products originating in Poland, Hungary, the Czech Republic and Slovakia covered by import licence applications submitted are such that applications may be accepted in full,HAS ADOPTED THIS REGULATION:Article 1The following percentages of quantities covered by import licence applications submitted in respect of the period 1 April to 30 June 2002 under the quotas referred to in Regulation (EC) No 1279/98 may be allowed:(a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary, the Czech Republic and Slovakia;(b) 100 % of quantities covered by applications in respect of products falling within CN codes 0201, 0202, and 1602 50 originating in Poland.Article 2This Regulation shall enter into force on 19 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 176, 20.6.1998, p. 12.(2) OJ L 332, 28.12.2000, p. 55.